DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 21 January 2021, 6 April 2021, and 22 September 2021 were filed after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 11-16, 19-20,and 25-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. US 2021/0296938.
Regarding Claims, 1, 15, and 29, Kwon teaches foreign object detection for wireless power transfer between a wireless power transmitter (10, fig. 1) and a wireless power receiver (20, fig. 1), the wireless power transmitter including a controller (1180, fig. 6 and refer to [0047]) configured to: 
measure Q-factor of a system including a wireless power transmitter and a wireless power receiver to produce a Q-factor measurement; receive a reference Q-factor of the wireless power receiver; and determine whether a foreign object is present by a comparison of the reference Q-factor and the Q-factor measurement, 
wherein the comparison is performed taking into account one or more of: a parameter stored by the wireless power transmitter; and a parameter received from the wireless power receiver (The foreign object detection through peak frequency comparison may be used along with a method of comparing quality factor values.  If a difference between the reference quality factor value and the measured quality factor value is small, for example, if the difference is equal to or less than 10%, presence of the foreign object may be determined by comparing the reference peak frequency with the measured peak frequency.  In contrast, if the difference between the quality factors exceeds 10%, the wireless power transmitter may immediately determine that the foreign object is present.  In another example, upon determining that the foreign object is not present as the result of comparing the reference quality factor value with the measured quality factor value, the reference peak frequency may be compared with the measured peak frequency to determine whether a foreign object is present.  If it is difficult to detect the foreign object using the quality factor, the wireless power receiver may include information on the reference peak frequency in a foreign object detection status packet and transmit the packet to the wireless power transmitter, and the wireless power transmitter may detect the foreign object further using information on the reference peak frequency, thereby improving foreign object detection capability, refer to [0112]-[0113]).
Regarding Claims 2 and 16, Kwon teaches all of the limitations of Claims 1 and 15 above and further teaches wherein the comparison is performed taking into account the parameter stored by the wireless power transmitter (refer to [0165]-[0166]).
Regarding Claims 5 and 19, Kwon teaches all of the limitations of Claims 1 and 15 above and further teaches wherein the comparison is performed taking into account the parameter received from the wireless power receiver (refer to [0112]-[0113]).
Regarding Claims 6 and 20, Kwon teaches all of the limitations of Claims 5 and 19 above and further teaches wherein the parameter received from the wireless power receiver comprises a resonant frequency of a reference wireless power transmitter when loaded with the wireless power receiver (refer to [0107]-[0108]).
Regarding Claims 11 and 25, Kwon teaches all of the limitations of Claims 1 and 15 above and further teaches further comprising allowing or disallowing wireless power transfer or adjusting transferred power level, or communicating with the wireless power receiver, based on whether a foreign object is determined to be present (refer to [0121]-[0122]).
Regarding Claims 12 and 26, Kwon teaches all of the limitations of Claims 1 and 15 above and further teaches comprising: prior to the determining, evaluating the Q-factor measurement to determine whether the wireless power receiver is present (refer to [0114]).
Regarding Claims 13 and 27, Kwon teaches all of the limitations of Claims 1 and 15 above and further teaches wherein the Q-factor measurement is performed in part by taking into account measured resonance frequency of the wireless power transmitter (refer to [0166]).
Regarding Claims 14 and 28, Kwon teaches all of the limitations of Claims 11 and 25 above and further teaches comprising: when the wireless power receiver is determined to be present, increasing a strength of a field produced by the wireless power transmitter prior to receiving the reference Q-factor from the wireless power receiver (refer to [0161]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-10, 17-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2021/0296938, in view of Zhiwen CN 107947395.
Regarding Claims 3 and 17, Kwon teaches all of the limitations of Claims 2 and 16 above, however is silent wherein the parameter stored by the wireless power transmitter comprises one or more of: a Q-factor of the wireless power transmitter when the wireless power transmitter is not loaded by a wireless power receiver; a Q-factor of a reference wireless power transmitter when the reference wireless power transmitter is 
Zhiwen teaches wherein the parameter stored by the wireless power transmitter comprises one or more of: a Q-factor of the wireless power transmitter when the wireless power transmitter is not loaded by a wireless power receiver (disconnect the secondary coil and the rectifier circuit, When receiving a disconnection response to the connection sent by the receiving end, measure the quality factor of the charging circuit. refer to [0039] and [0058]); a Q-factor of a reference wireless power transmitter when the reference wireless power transmitter is not loaded by a wireless power receiver; and a ratio of an inductance of the reference wireless power transmitter not loaded with a wireless power receiver to an inductance of the reference wireless power transmitter loaded with a wireless power receiver.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Zhiwen with foreign object detection for wireless power transfer of Kwon in order to more accurately detect foreign objects. 
Regarding Claims 4 and 18, the combination of Kwon and Zhiwen teaches all of the limitations of Claims 3 and 17 above and further teaches wherein the inductance of the reference wireless power transmitter loaded with a wireless power receiver is an average of inductance values exhibited with more than two types of wireless power receivers (refer to [0036]-[0071] of Zhiwen).

Regarding Claims 7 and 21, Kwon teaches all of the limitations of Claims 6 and 20  above, however is silent wherein the comparison is further performed taking into account the parameter stored by the wireless power transmitter, wherein the parameter stored by the wireless power transmitter comprises a resonant frequency of the reference wireless power transmitter when it is not loaded with a wireless power receiver.
Zhiwen teaches wherein the comparison is further performed taking into account the parameter stored by the wireless power transmitter, wherein the parameter stored by the wireless power transmitter comprises a resonant frequency of the reference wireless power transmitter when it is not loaded with a wireless power receiver (refer to [0036]-[0071] of Zhiwen).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Zhiwen with foreign object detection for wireless power transfer of Kwon in order to more accurately detect foreign objects. 
Regarding Claims 8 and 22, the combination of Kwon and Zhiwen teaches all of the limitations of Claims 3 and 17 above and further teaches wherein the parameter stored by the wireless power transmitter further comprises one or more of: a Q-factor of the wireless power transmitter when the wireless power transmitter is not loaded by a wireless power receiver; and a Q-factor of a reference wireless power transmitter when the reference wireless power transmitter is not loaded by a wireless power receiver refer to [0036]-[0071] of Zhiwen).

Regarding Claims 9 and 23, Kwon teaches all of the limitations of Claims 6 and 20  above, however is silent wherein the comparison is further performed taking into account the parameter stored by the wireless power transmitter, wherein the parameter stored by the wireless power transmitter comprises one or more of: a Q-factor of a reference wireless power transmitter when the reference wireless power transmitter is not loaded by a wireless power receiver; and a resonant frequency of the wireless power transmitter when terminated with a resonant capacitance and wireless power transmitter is not loaded by a wireless power receiver.
Zhiwen teaches wherein the comparison is further performed taking into account the parameter stored by the wireless power transmitter, wherein the parameter stored by the wireless power transmitter comprises one or more of: a Q-factor of a reference wireless power transmitter when the reference wireless power transmitter is not loaded by a wireless power receiver; and a resonant frequency of the wireless power transmitter when terminated with a resonant capacitance and wireless power transmitter is not loaded by a wireless power receiver (refer to [0036]-[0071] of Zhiwen).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Zhiwen with foreign object detection for wireless power transfer of Kwon in order to more accurately detect foreign objects. 
Regarding Claims 10 and 24, the combination of Kwon and Zhiwen teaches all of the limitations of Claims 9 and 23 above and further teaches wherein the parameter stored by the wireless power transmitter further comprises a resonant frequency of the reference wireless power transmitter when it is not loaded with a wireless power 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        28 September 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836